              Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 1 of 11



                       BEFORE THE UNITED STATES JUDICIAL PANEL
                            ON MULTIDISTRICT LITIGATION

                          MDL-____ – In re Nine West LBO Litigation

                                   SCHEDULE OF ACTIONS

    No.                  Case Captions1                       Court      Civil        Judge
                                                                         Action
                                                                          No.

    1     Plaintiff:                                       C.D.         2:20-cv-   Michael W.
                                                           California   01480-     Fitzgerald
          Marc S. Kirschner, as Trustee for the NWHI
                                                           (Los         MWF-
          Litigation Trust
                                                           Angeles)     KS
          Defendants:
          Richard L. Dickson, Robert L. Mettler, Robert
          & Susan Mettler Family Trust U/A 3/27/06,
          Robert L. Mettler, Susan T. Mettler, Trustees,
          BAM Advisor Services d/b/a Loring Ward,
          BlackRock MSCI USA Small Cap Equity
          Index Fund, Blue Cross of California, Blue
          Shield of California, DAGT Small Cap
          Outliers, Diversified Alpha Group Trust, DT
          DV Market Completion Fund, Extended Equity
          Market Fund a/k/a BlackRock Institutional
          Trust Company, N.A. Extended Equity Market
          Fund, Extended Equity Market Master Fund B,
          Nicola Guarna, Hawaii DE LLC, iShares
          Europe, iShares Morningstar Small-Cap Value
          ETF, iShares MSCI USA Small Cap UCITS
          ETF, iShares Russell 2000 ETF, iShares
          Russell 2000 Value ETF, iShares Russell 3000
          ETF, George M. Klabin, Litman Gregory
          Masters Alternative Strategies Fund, Master
          Small Cap Index Series of Quantitative Master
          Series LLC a/k/a iShares Russell 2000 Small-
          Cap Index Fund, MSCI U.S. IMI Index Fund
          B2 a/k/a BlackRock MSCI U.S. IMI Index

1
 As a result of confidentiality restrictions imposed by an Amended Confidentiality Agreement
and Stipulated Protective Order entered in In re Nine West Holdings, Inc., No. 18-10947-scc,
Dkt. No. 972 (Bankr. S.D.N.Y. Dec. 14, 2018), the names of two defendants have been replaced
by pseudonyms (“Defendant MA-15” and “Defendant NJ-4”). A reference list showing the
actual names will be submitted to the Panel under seal.



3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 2 of 11




 No.                    Case Captions1                      Court      Civil        Judge
                                                                       Action
                                                                        No.
        Fund B2, Pacific Select Fund – PD Small-Cap
        Value Index Portfolio, Pacific Select Fund –
        Small-Cap Equity Portfolio, Pacific Select
        Fund – Small-Cap Index Portfolio, PG&E Co.
        Nuclear Facilities Qualified CPUC
        Decommissioning Master Trust, Research
        Affiliates Equity US Large, L.P. f/k/a
        Enhanced RAFI US Large LP, Robert
        Rodriguez, Russell 2000 Alpha Tilts Fund B,
        Russell 2000 Index Fund, Russell 2000 Index
        Non-Lendable Fund a/k/a BlackRock Russell
        2000 Index Non-Lendable Fund, Russell 2000
        Value Fund B, Russell 2500 Index Fund a/k/a
        iShares Russell Small/Mid-Cap Index Fund,
        Russell 3000 Index Fund a/k/a iShares Total
        U.S. Stock Market Index Fund, Russell 3000
        Index Non-Lendable Fund, SA U.S. Small
        Company Fund, State Street North America
        Confidential Client 1 Domestic Equities, State
        Street North America Confidential Client 1
        Domestic IShares 405, State Street North
        America Confidential Client 1 FOF, U.S.
        Equity Market Fund, U.S. Equity Market Fund
        B, and Vericimetry US Small Cap Value Fund

 2      Plaintiff:                                       C.D.         2:20-cv-   Michael W.
                                                         California   01484-     Fitzgerald
        Wilmington Savings Fund Society, FSB, as
                                                         (Los         MWF-
        successor indenture trustee
                                                         Angeles)     KS
        Defendants:
        Richard L. Dickson, Robert L. Mettler, Robert
        & Susan Mettler Family Trust U/A 3/27/06,
        Robert L. Mettler, Susan T. Mettler, Trustees,
        BAM Advisor Services d/b/a Loring Ward,
        Blue Cross of California, Blue Shield of
        California, DAGT Small Cap Outliers,
        Diversified Alpha Group Trust, Nicola Guarna,
        Hawaii DE LLC, George M. Klabin, Litman
        Gregory Masters Alternative Strategies Fund,
        Pacific Select Fund – PD Small-Cap Value
        Index Portfolio, Pacific Select Fund – Small-
        Cap Equity Portfolio, Pacific Select Fund –


                                                2
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 3 of 11




 No.                   Case Captions1                       Court      Civil        Judge
                                                                       Action
                                                                        No.
        Small-Cap Index Portfolio, PG&E Co. Nuclear
        Facilities Qualified CPUC Decommissioning
        Master Trust, Research Affiliates Equity US
        Large, L.P. f/k/a Enhanced RAFI US Large LP,
        Robert Rodriguez, SA U.S. Small Company
        Fund, and Vericimetry US Small Cap Value
        Fund

 3      Plaintiffs:                                      C.D.         2:20-cv-   Michael W.
        Marc S. Kirschner, as Trustee for the NWHI       California   01922-     Fitzgerald
                                                         (Los         MWF-
        Litigation Trust and Wilmington Savings Fund
        Society, FSB, as successor indenture trustee     Angeles)     KS

        Defendants:
        Los Angeles Capital Management & Equity
        Research Inc., Schwab Fundamental US Small
        Company Index Fund, Schwab Small-Cap
        Index Fund, Schwab Total Stock Market Index
        Fund, and Wells Fargo Disciplined Small Cap
        Fund f/k/a Wells Fargo Small Cap
        Opportunities Fund

 4      Plaintiff:                                       S.D.         0:20-cv-   Rodney
                                                         Florida (Ft. 60343-     Smith
        Marc S. Kirschner, as Trustee for the NWHI
                                                         Lauderdale) RS
        Litigation Trust
        Defendants:
        Christopher R. Cade, Ira M. Dansky, Ira Martin
        Dansky Revocable Trust, Mahmood Hassani-
        Sadi, Thomas Nolan, Pentwater Capital
        Management LP, Richard H. Hein Rev. Trust
        U/A 6/12/95, Richard H. Hein, Trustee,
        Cynthia Foy Rupp, and Transamerica Asset
        Management, Inc.

 5      Plaintiff:                                       S.D.         0:20-cv-   Rodney
                                                         Florida (Ft. 60344-     Smith
        Wilmington Savings Fund Society, FSB, as
        successor indenture trustee                      Lauderdale) RS

        Defendants:
        Christopher R. Cade, Ira M. Dansky, Ira Martin
        Dansky Revocable Trust, Mahmood Hassani-

                                               3
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 4 of 11




 No.                   Case Captions1                    Court      Civil         Judge
                                                                    Action
                                                                     No.
        Sadi, Thomas Nolan, Richard H. Hein Rev.
        Trust U/A 6/12/95, Richard H. Hein, Trustee,
        Cynthia Foy Rupp, and Transamerica Asset
        Management, Inc.

 6      Plaintiff:                                     N.D.        1:20-cv-   Sara L. Ellis
                                                       Illinois    01129
        Marc S. Kirschner, as Trustee for the NWHI
                                                       (Chicago)
        Litigation Trust
        Defendants:
        Mary Margaret Hastings Georgiadis, Telendos,
        LLC, FlexShares Morningstar US Market
        Factor Tilt Index Fund, HFR MA, JNL/DFA
        U.S. Small Cap Fund, Northern Small Cap
        Core Fund, Northern Small Cap Index Fund,
        Northern Small Cap Value Fund, Nuveen Small
        Cap Index Fund, Peak6 Investments LLC f/k/a
        Peak6 Investments LP, State Farm Small Cap
        Index Fund, State Farm Variable Products
        Trust – Small Cap Equity Index Fund, and
        Wolverine Asset Management LLC

 7      Plaintiff:                                     N.D.        1:20-cv-   Matthew F.
        Wilmington Savings Fund Society, FSB, as       Illinois    01136      Kennelly
                                                       (Chicago)
        successor indenture trustee
        Defendants:
        Mary Margaret Hastings Georgiadis, Telendos,
        LLC, FlexShares Morningstar US Market
        Factor Tilt Index Fund, HFR MA, JNL/DFA
        U.S. Small Cap Fund, Northern Small Cap
        Core Fund, Northern Small Cap Index Fund,
        Northern Small Cap Value Fund, Nuveen Small
        Cap Index Fund, Peak6 Investments LLC f/k/a
        Peak6 Investments LP, State Farm Small Cap
        Index Fund, and State Farm Variable Products
        Trust – Small Cap Equity Index Fund

 8      Plaintiff:                                     D. Massa-   1:20-cv-   Nathaniel M.
                                                       chusetts    10286-     Gorton
        Wilmington Savings Fund Society, FSB, as
                                                       (Boston)    NMG
        successor indenture trustee


                                               4
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 5 of 11




 No.                    Case Captions1                    Court   Civil    Judge
                                                                  Action
                                                                   No.
        Defendants:
        Wesley R. Card, Dianne Card, Ann Marie C.
        Wilkins, Arbor Place Ltd. Partnership, Boston
        Partners All-Cap Value Fund, Boston Partners
        Asset Management, LLC, Boston Partners
        Global Investors Inc., Boston Partners, LLC,
        Brighthouse Funds Trust II f/k/a Brighthouse
        Funds Trust Met-Series, Columbia
        Management Investment Advisers LLC,
        Columbia Multi-Manager Alternative
        Strategies Fund, DWS Investment Management
        Americas, Inc. f/k/a Deutsche Asset
        Management (Scudder), DWS Small Cap Index
        VIP, Geode Diversified Fund, a segregated
        account of Geode Capital Master Fund Ltd.
        f/k/a GDF1, a segregated account of Geode
        Capital Master Fund Ltd., JHF II Strategic
        Equity Allocation Fund, JHVIT Small Cap
        Index Trust f/k/a JHT Small Cap Index Trust,
        JHVIT Small Cap Opportunities Trust f/k/a
        JHT Small Cap Opportunities Trust, JHVIT
        Strategic Equity Allocation Trust a/k/a John
        Hancock Variable Insurance Trust SEA Small
        Cap, John Hancock II Strategic Equity
        Allocation Small Cap Fund a/k/a John Hancock
        II SEA Small Cap, John Hancock U.S.
        Targeted Value Fund, John Hancock U.S.
        Targeted Value Trust, Lincoln Institute of Land
        Policy, Longfellow Investment Management
        Co., LLC, Manulife Financial, Manulife
        Investment Management (North America) Ltd
        f/k/a Manulife Asset Management North
        America Ltd, PanAgora Asset Management
        Inc., Rhumbline Advisers LP, State Street Bank
        MAYA Account Holder, State Street Global
        Advisors, State Street Global Advisors Russell
        1000 Value Fund CTF, State Street Global
        Advisors Russell 2000 Index Fund, State Street
        Global Advisors Russell 2000 Value Fund
        CTF, State Street Global Advisors Russell 3000
        Index Fund, State Street Global Advisors
        Russell 3000 Index Fund CTF, State Street

                                                5
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 6 of 11




 No.                    Case Captions1                      Court      Civil        Judge
                                                                       Action
                                                                        No.
        Global Advisors Russell 3000 Index Fund SL
        Ser A, State Street Global Advisors Russell
        Small Cap Fund Complete S/L A, State Street
        Global Advisors Russell Special Small
        Company Fund, State Street Global Advisors
        Russell Special Small Company Fund CTF,
        State Street Global Advisors Total ETF, and
        State Street Global Advisors U.S. Extended
        Market Index Fund a/k/a U.S. Extended Market
        Fund SL

 9      Plaintiff:                                        D. Massa-   1:20-cv-   Nathaniel M.
                                                          chusetts    10288-     Gorton
        Marc S. Kirschner, as Trustee for the NWHI
                                                          (Boston)    NMG
        Litigation Trust
        Defendants:
        Wesley R. Card, Dianne Card, Ann Marie C.
        Wilkins, Arbor Place Ltd. Partnership, Boston
        Partners All-Cap Value Fund, Boston Partners
        Asset Management, LLC, Boston Partners
        Global Investors Inc., Boston Partners, LLC,
        Brighthouse Funds Trust II f/k/a Brighthouse
        Funds Trust Met-Series, Columbia
        Management Investment Advisers LLC,
        Columbia Multi-Manager Alternative
        Strategies Fund, DWS Investment Management
        Americas, Inc. f/k/a Deutsche Asset
        Management (Scudder), DWS Small Cap Index
        VIP, FIAM LLC a/k/a Fidelity Institutional
        Asset Management f/k/a Pyramis Global
        Advisors, Fidelity Asset Allocation Currency
        Neutral Private Pool, Fidelity Asset Allocation
        Private Pool, Fidelity Balanced Currency
        Neutral Private Pool, Fidelity Balanced Income
        Currency Neutral Private Pool, Fidelity
        Balanced Income Private Pool, Fidelity
        Balanced Private Pool, Fidelity Concord Street
        Trust - Fidelity Extended Market Index Fund,
        Fidelity Concord Street Trust - Fidelity Total
        Market Index Fund, Fidelity Income Allocation
        Fund f/k/a Fidelity Monthly High Income
        Fund, Fidelity Investments, Fidelity


                                                6
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 7 of 11




 No.                   Case Captions1                    Court   Civil    Judge
                                                                 Action
                                                                  No.
        Investments Charitable Gift Fund, Fidelity
        Monthly Income Fund, Fidelity NorthStar
        Fund, Fidelity Small Cap Index Fund, Fidelity
        Total Market Index Fund, Geode Diversified
        Fund, a segregated account of Geode Capital
        Master Fund Ltd. f/k/a GDF1, a segregated
        account of Geode Capital Master Fund Ltd.,
        JHF II Strategic Equity Allocation Fund,
        JHVIT Small Cap Index Trust f/k/a JHT Small
        Cap Index Trust, JHVIT Small Cap
        Opportunities Trust f/k/a JHT Small Cap
        Opportunities Trust, JHVIT Strategic Equity
        Allocation Trust a/k/a John Hancock Variable
        Insurance Trust SEA Small Cap, John Hancock
        II Strategic Equity Allocation Small Cap Fund
        a/k/a John Hancock II SEA Small Cap, John
        Hancock U.S. Targeted Value Fund, John
        Hancock U.S. Targeted Value Trust, Lincoln
        Institute of Land Policy, Longfellow
        Investment Management Co., LLC, Manulife
        Financial, Manulife Investment Management
        (North America) Ltd f/k/a Manulife Asset
        Management North America Ltd, PanAgora
        Asset Management Inc., Rhumbline Advisers
        LP, Defendant MA-15, State Street Bank
        MAYA Account Holder, State Street Global
        Advisors, State Street Global Advisors Russell
        1000 Value Fund CTF, State Street Global
        Advisors Russell 2000 Index Fund, State Street
        Global Advisors Russell 2000 Value Fund
        CTF, State Street Global Advisors Russell 3000
        Index Fund, State Street Global Advisors
        Russell 3000 Index Fund CTF, State Street
        Global Advisors Russell 3000 Index Fund SL
        Ser A, State Street Global Advisors Russell
        Small Cap Fund Complete S/L A, State Street
        Global Advisors Russell Special Small
        Company Fund, State Street Global Advisors
        Russell Special Small Company Fund CTF,
        State Street Global Advisors Total ETF, and
        State Street Global Advisors U.S. Extended



                                               7
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 8 of 11




 No.                    Case Captions1                      Court      Civil        Judge
                                                                       Action
                                                                        No.
        Market Index Fund a/k/a U.S. Extended Market
        Fund SL

 10     Plaintiff:                                        D. Massa-   1:20-cv-   Nathaniel M.
        Marc S. Kirschner, as Trustee for the NWHI        chusetts    10396-     Gorton
                                                          (Boston)    NMG
        Litigation Trust
        Defendants:
        Wesley R. Card, Ann Marie C. Wilkins, Arbor
        Place Ltd. Partnership, Boston Partners All-Cap
        Value Fund, Boston Partners Asset
        Management, LLC, Boston Partners, LLC,
        Columbia Management Investment Advisers
        LLC, Columbia Multi-Manager Alternative
        Strategies Fund, DWS Small Cap Index VIP,
        FIAM LLC a/k/a Fidelity Institutional Asset
        Management f/k/a Pyramis Global Advisors,
        Fidelity Asset Allocation Currency Neutral
        Private Pool, Fidelity Asset Allocation Private
        Pool, Fidelity Balanced Currency Neutral
        Private Pool, Fidelity Balanced Income
        Currency Neutral Private Pool, Fidelity
        Balanced Income Private Pool, Fidelity
        Balanced Private Pool, Fidelity Concord Street
        Trust - Fidelity Extended Market Index Fund,
        Fidelity Concord Street Trust - Fidelity Total
        Market Index Fund, Fidelity Income Allocation
        Fund f/k/a Fidelity Monthly High Income
        Fund, Fidelity Monthly Income Fund, Fidelity
        NorthStar Fund, Fidelity Small Cap Index
        Fund, Fidelity Total Market Index Fund, Geode
        Diversified Fund, a segregated account of
        Geode Capital Master Fund Ltd. f/k/a GDF1, a
        segregated account of Geode Capital Master
        Fund Ltd., JHVIT Strategic Equity Allocation
        Trust a/k/a John Hancock Variable Insurance
        Trust SEA Small Cap, John Hancock II
        Strategic Equity Allocation Small Cap Fund
        a/k/a John Hancock II SEA Small Cap, Lincoln
        Institute of Land Policy, Longfellow
        Investment Management Co., LLC, Manulife
        Investment Management (North America) Ltd


                                                8
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 9 of 11




 No.                    Case Captions1                      Court      Civil        Judge
                                                                       Action
                                                                        No.
        f/k/a Manulife Asset Management North
        America Ltd, PanAgora Asset Management
        Inc., and Rhumbline Advisers LP

 11     Plaintiff:                                        D. Massa-   1:20-cv-   Nathaniel M.
                                                          chusetts    10398-     Gorton
        Wilmington Savings Fund Society, FSB, as
                                                          (Boston)    NMG
        successor indenture trustee
        Defendants:
        Wesley R. Card, Ann Marie C. Wilkins, Arbor
        Place Ltd. Partnership, Boston Partners All-Cap
        Value Fund, Boston Partners Asset
        Management, LLC, Boston Partners, LLC,
        Columbia Management Investment Advisers
        LLC, Columbia Multi-Manager Alternative
        Strategies Fund, DWS Small Cap Index VIP,
        Geode Diversified Fund, a segregated account
        of Geode Capital Master Fund Ltd. f/k/a GDF1,
        a segregated account of Geode Capital Master
        Fund Ltd., JHVIT Strategic Equity Allocation
        Trust a/k/a John Hancock Variable Insurance
        Trust SEA Small Cap, John Hancock II
        Strategic Equity Allocation Small Cap Fund
        a/k/a John Hancock II SEA Small Cap, Lincoln
        Institute of Land Policy, Longfellow
        Investment Management Co., LLC, Manulife
        Investment Management (North America) Ltd
        f/k/a Manulife Asset Management North
        America Ltd, PanAgora Asset Management
        Inc., and Rhumbline Advisers LP

 12     Plaintiffs:                                       D. New      2:20-cv-   John Michael
                                                          Jersey      01768-     Vazquez
        Marc S. Kirschner, as Trustee for the NWHI
                                                          (Newark)    JMV-
        Litigation Trust and Wilmington Savings Fund
                                                                      JBC
        Society, FSB, as successor indenture trustee
        Defendants:
        John T. McClain, Gerald C. Crotty, Tami
        Fersko, Advanced Series Trust Academic
        Strategies Asset Allocation Portfolio,
        Advanced Series Trust Small Cap Value
        Portfolio, Jeffrey Brisman, Mark Dezao,

                                                9
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 10 of 11




 No.                   Case Captions1                      Court       Civil        Judge
                                                                       Action
                                                                        No.
        Cynthia DiPietrantonio, John D’Souza, Ninive
        Giordano, Jack Gross, Alison Hemming,
        Patricia Kenny, Irene A. Koumendouros,
        Arundhati Kulkarni, Arthur E. Lee and Nancy
        L. Lee, Suzanne Maloney, Ira Margulies, Susan
        M. McCoy, Vincent Morales, Nine Chapters
        Capital Management LLC, Pamela M. Paul,
        Charles L. Pickett, PGIM QMA Small-Cap
        Value Fund, PRIAC Funds, Prudential
        Financial, Inc. (The Prudential Insurance
        Company of America), Prudential Retirement
        Insurance & Annuity Co., Quantitative
        Management Associates LLC, Arlene Starr,
        and Defendant NJ-4

 13     Plaintiffs:                                      N.D. Texas   3:20-cv-   Sam A.
                                                         (Dallas)     00374-L    Lindsay
        Marc S. Kirschner, as Trustee for the NWHI
        Litigation Trust and Wilmington Savings Fund
        Society, FSB, as successor indenture trustee
        Defendants:
        DFA Investment Dimensions Group Inc. U.S.
        Core Equity 1 Portfolio, DFA Investment
        Dimensions Group Inc. U.S. Core Equity 2
        Portfolio, DFA Investment Dimensions Group
        Inc. U.S. Micro Cap Portfolio, DFA Investment
        Dimensions Group Inc. U.S. Small Cap
        Portfolio, DFA Investment Dimensions Group
        Inc. U.S. Small Cap Value Portfolio, DFA
        Investment Dimensions Group Inc. U.S.
        Targeted Value Portfolio a/k/a Nationwide U.S.
        Targeted Value Strategy, Dimensional Funds
        plc Global Targeted Value Fund, Dimensional
        Funds plc US Small Companies Fund a/k/a
        Irish US Small Cap Fund, DFA Australia
        Limited Global Core Equity Trust, DFA
        Investment Dimensions Group Inc. T.A. U.S.
        Core Equity 2 Portfolio, DFA Investment
        Dimensions Group Inc. Tax-Managed U.S.
        Small Cap Portfolio, DFA Investment
        Dimensions Group Inc. Tax-Managed U.S.
        Targeted Value Portfolio, DFA Investment


                                              10
3497797.1
            Case MDL No. 2941 Document 1-2 Filed 03/30/20 Page 11 of 11




 No.                   Case Captions1                   Court   Civil     Judge
                                                                Action
                                                                 No.
        Dimensions Group Inc. U.S. Social Core
        Equity 2 Portfolio, DFA Investment
        Dimensions Group Inc. U.S. Vector Equity
        Portfolio, DFA Investment Trust Company
        Tax-Managed U.S. Marketwide Value Series,
        DFA U.S. Core Equity Fund, DFA U.S. Vector
        Equity Fund, American Beacon Small Cap
        Value Fund, HBK Master Fund L.P., HBK
        Quantitative Strategies Master Fund L.P.,
        Kenny Allan Troutt Separate Trust Estate,
        Micro Cap Subtrust, Small Cap Value Subtrust,
        Tax-Managed U.S. Equity Series, U.S. Small
        Cap Subtrust, USAA Extended Market Index
        Fund, Variable Annuity Life Insurance
        Company I – Small Cap Index Fund, and
        Variable Annuity Life Insurance Company I –
        Small Cap Special Values Fund




                                              11
3497797.1
